Exhibit 99.2 Joint Filer Information Name of Joint Filer: Thomas H. Lee Equity Fund VI, L.P. Address of Joint Filer: c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Designated Filer: Thomas H. Lee Advisors, LLC Signature: THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity Advisors VI, LLC, its General Partner By: Thomas H. Lee Partners, L.P., its Sole Member By: Thomas H. Lee Advisors, LLC, its General Partners By: THL Holdco, LLC, its Managing Member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Dated: December 19, 2013 1 Exhibit 99.2 Joint Filer Information (continued) Name of Joint Filer: Thomas H. Lee Parallel Fund VI, L.P. Address of Joint Filer: c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Designated Filer: Thomas H. Lee Advisors, LLC Signature: THOMAS H. LEE PARALLEL FUND VI, L.P. By: THL Equity Advisors VI, LLC, its General Partner By: Thomas H. Lee Partners, L.P., its Sole Member By: Thomas H. Lee Advisors, LLC, its General Partner By: THL Holdco, LLC, its Managing Member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Dated: December 19, 2013 2 Exhibit 99.2 Joint Filer Information (continued) Name of Joint Filer: Thomas H. Lee Parallel (DT) Fund VI, L.P. Address of Joint Filer: c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Designated Filer: Thomas H. Lee Advisors, LLC Signature: THOMAS H. LEE PARALLEL (DT) FUND VI, L.P. By: THL Equity Advisors VI, LLC, its General Partner By: Thomas H. Lee Partners, L.P., its Sole Member By: Thomas H. Lee Advisors, LLC, its General Partner By: THL Holdco, LLC, its Managing Member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Dated: December 19, 2013 3 Exhibit 99.2 Joint Filer Information (continued) Name of Joint Filer: THL Equity Fund VI Investors (Aramark), LLC Address of Joint Filer: c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Designated Filer: Thomas H. Lee Advisors, LLC Signature: THL EQUITY FUND VI INVESTORS (ARAMARK), LLC By: THL Equity Advisors VI, LLC, its Manager By: Thomas H. Lee Partners, L.P., its Sole Member By: Thomas H. Lee Advisors, LLC, its General Partner By: THL Holdco, LLC, its Managing Member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Dated: December 19, 2013 4 Exhibit 99.2 Joint Filer Information (continued) Name of Joint Filer: THL Coinvestment Partners, L.P. Address of Joint Filer: c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Designated Filer: Thomas H. Lee Advisors, LLC Signature: THL COINVESTMENT PARTNERS, L.P. By: Thomas H. Lee Partners, L.P., its General Partner By: Thomas H. Lee Advisors, LLC, its General Partner By: THL Holdco, LLC, its Managing Member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Dated: December 19, 2013 5 Exhibit 99.2 Joint Filer Information (continued) Name of Joint Filer: Putnam Investment Holdings, LLC Address of Joint Filer: c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Designated Filer: Thomas H. Lee Advisors, LLC Signature: PUTNAM INVESTMENT HOLDINGS, LLC By: Putnam Investments, LLC, its Managing Member By: Thomas H. Lee Advisors, LLC, its Attorney-in-Fact By: THL Holdco, LLC, its Managing Member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Dated: December 19, 2013 6 Exhibit 99.2 Joint Filer Information (continued) Name of Joint Filer: Putnam Investments Employees’ Securities Company III, LLC Address of Joint Filer: c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Designated Filer: Thomas H. Lee Advisors, LLC Signature: PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III, LLC By: Putnam Investment Holdings, LLC, its Managing Member By: Putnam Investments, LLC, its Managing Member By: Thomas H. Lee Advisors, LLC, its Attorney-in-Fact By: THL Holdco, LLC, its Managing Member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Dated: December 19, 2013 7
